Opinion filed March 3, 2011




                                            In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-10-00223-CR
                                         __________

                    ROLAND HAYES SCHULTZ, III, Appellant

                                                V.

                                STATE OF TEXAS, Appellee


                              On Appeal from the 29th District Court

                                    Palo Pinto County, Texas

                                   Trial Court Cause No. 14232


                           MEMORANDUM                   OPINION
       The jury convicted Roland Hayes Schultz, III of possession of marihuana in an amount
greater than four ounces but less than five pounds. The trial court sentenced him to confinement
in the State Jail Division of the Texas Department of Criminal Justice for a term of twenty-two
months. We dismiss the appeal.
       Appellant’s court-appointed counsel has filed a motion to withdraw. The motion is
supported by a brief in which counsel professionally and conscientiously examines the record
and applicable law and states that she has concluded that the appeal is frivolous. Counsel has
provided appellant with a copy of the brief and advised appellant of his right to review the record
and file a response to counsel’s brief. A response has not been filed.1 Court-appointed counsel
has complied with the requirements of Anders v. California, 386 U.S. 738 (1967); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516
S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969);
and Eaden v. State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
       Following the procedures outlined in Anders and Schulman, we have independently
reviewed the record, and we agree that the appeal is without merit and should be dismissed.
Schulman, 252 S.W.3d at 409. We note that counsel has the responsibility to advise appellant
that he may file a petition for discretionary review by the Texas Court of Criminal Appeals.
TEX. R. APP. P. 48.4 (“In criminal cases, the attorney representing the defendant on appeal shall,
within five days after the opinion is handed down, send his client a copy of the opinion and
judgment, along with notification of the defendant’s right to file a pro se petition for
discretionary review under Rule 68.”). Likewise, this court advises appellant that he may file a
petition for discretionary review pursuant to TEX. R. APP. P. 68.
       The motion to withdraw is granted, and the appeal is dismissed.




                                                                                 PER CURIAM

March 3, 2011
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




       1
        By letter, this court granted appellant thirty days in which to exercise his right to file a response to counsel’s brief.

                                                                2